DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election without traverse of electing Group I (claims 1-13) in the reply filed on October 08, 2022 is acknowledged. 
Claims 14-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on October 08, 2022.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US2006/0003094 A1) in view of Yang et al. (US 2017/0023706 A1).
Regarding claim 1, Arai teaches a method produces a plastic lens (abstract), the recitation “for mid-infrared” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), comprising: dipping (reads in immersing) the lens in a hard coat liquid for 20 seconds, pulled up at a pulling rate of 20 cm/min, and then heated in an oven set at 110 °C for 1 hour for example, thus processed a hard coat film is coated on the lens, wherein the hard coat liquid is an intermixture of silicone and methanol, a titanium oxide (reads on a far-infrared material as admitted by Applicant in claim 2) ([0056], [0057], [0029]).  Arai does not teach wherein the coating thickness is between 1 and 3 micrometers, or placing a lens and a first far-infrared radiation source together in an operating space, and carrying out heating at a temperature between 40 and 115°C; the heating time is between 1 and 3 hours, enabling the lens to receive far-infrared rays.  
However, Arai recognizes the thickness of the coating is adjusted by changing the dipping time and pulling rate ([0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the coating to yield a desired lens with an antireflection film which have the advantages of good adhesion of the antireflection film to any type of hard coat film that underlies it and good abrasion resistance and provides a plastic lens with an antireflection film (abstract). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Arai does not teach placing a lens and a first far-infrared radiation source together in an operating space, and carrying out heating at a temperature between 40 and 115°C; the heating time is between 1 and 3 hours, enabling the lens to receive far-infrared rays.  
However, an analogous art, Yang teaches a coating to a substrate comprising the heat energy of the far-infrared ray may be transferred deep into a subcutaneous part, enabling the lens to receive far-infrared rays, so that the underlayer temperature will rise, and the blood capillaries will be expanded, thus blood circulation will be accelerated, the tissue regeneration ability will be strengthened, and body immunity will be improved ([0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a far-infrared rays to the lens to the method of coating in Arai, because Yang disclosed the use of far-infrared ray may be transferred deep into a subcutaneous part, so that the underlayer temperature will rise, and the blood capillaries will be expanded, thus blood circulation will be accelerated, the tissue regeneration ability will be strengthened, and body immunity will be improved ([0028]).  Arai in view of Yang do not explicitly teach carrying out heating at a temperature between 40 and 115°C; the heating time is between 1 and 3 hours. 
However, Arai recognizes the heating temperature is adjusted by changing the heating duration, and the heating duration is adjusted by changing the heating temperature ([0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the heating temperature and duration to yield a desired lens with an antireflection film which have the advantages of good adhesion of the antireflection film to any type of hard coat film that underlies it and good abrasion resistance and provides a plastic lens with an antireflection film (abstract). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding claim 2, Arai teaches wherein the far- infrared material is aluminum oxide for example ([0056]); 1045 parts by weight of γ-glycidoxypropyl(trimethoxy)silane and 200 parts by weight of γ-glycidoxypropylmethyl(diethoxy)silane were put into a stainless reactor, and 299 parts by weight of hydrochloric acid (0.01 mols/liter) were added thereto with stirring, in another reactor, 4018 parts by weight of methyl cellosolve and 830 parts by weight of isopropanol were added to and mixed with 3998 parts by weight of a composite fine particle sol of titanium oxide, zirconium oxide and silicon oxide, and 4 parts by weight of a silicone surfactant (manufactured by Nippon Unicar L-7001) and 100 parts by weight of aluminium acetylacetonate were added thereto, (in calculation,  solid weight content of silicone in the hard coat liquid is (1045+200+4)/(1045+200+4+299+4018+830+100)x100%=1249/6496x100%=19.2%) ([0055], [0056]). In addition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding claim 3, Regarding claim 5, Arai in view of Yang teaches a method a disclosed above.  Arai in view of Yang do not explicitly teach do not explicitly teach carrying out heating at a temperature between 40 and 115°C; the heating time is between 1 and 3 hours; a stage heating procedure raises the temperature from a low temperature to a high temperature, wherein each stage of temperature rise is maintained for a period of time.  However, Arai recognizes the heating temperature is adjusted by changing the heating duration, and the heating duration is adjusted by changing the heating temperature ([0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the heating temperature and duration to yield a desired lens with an antireflection film which have the advantages of good adhesion of the antireflection film to any type of hard coat film that underlies it and good abrasion resistance and provides a plastic lens with an antireflection film (abstract). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 4, Regarding claim 5, Arai in view of Yang teaches a method a disclosed above.  Arai in view of Yang do not explicitly teach do not explicitly teach carrying out heating at a temperature between 40 and 115°C; the heating time is between 1 and 3 hours; the temperature directly rises from a low temperature to a high temperature, and the highest temperature is maintained for a period of time.  However, Arai recognizes the heating temperature is adjusted by changing the heating duration, and the heating duration is adjusted by changing the heating temperature ([0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the heating temperature and duration to yield a desired lens with an antireflection film which have the advantages of good adhesion of the antireflection film to any type of hard coat film that underlies it and good abrasion resistance and provides a plastic lens with an antireflection film (abstract). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 5, Arai in view of Yang teaches a method a disclosed above.  Arai in view of Yang do not explicitly teach wherein a plurality of the first far-infrared radiation sources are placed in the operating space around the lens.  However, it recognizes the number of first far-infrared radiation sources is adjusted by changing the heating duration and the heating temperature ([0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the heating temperature and duration to yield a desired lens with an antireflection film which have the advantages of good adhesion of the antireflection film to any type of hard coat film that underlies it and good abrasion resistance and provides a plastic lens with an antireflection film (abstract). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 6, Arai teaches a method of produce a lens as disclosed above.   Arai does not explicitly teach wherein a second far-infrared radiation source is placed in the drying space, enabling the lens to receive far infrared rays emitted by the second far-infrared radiation source during the drying process.  However, an analogous art, Yang teaches a coating to a substrate comprising the heat energy of the far-infrared ray may be transferred deep into a subcutaneous part, enabling the lens to receive far-infrared rays, so that the underlayer temperature will rise, and the blood capillaries will be expanded, thus blood circulation will be accelerated, the tissue regeneration ability will be strengthened, and body immunity will be improved ([0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a far-infrared rays to drying the lens to the method of coating in Arai, because Yang disclosed the use of far-infrared ray may be transferred deep into a subcutaneous part, so that the underlayer temperature will rise, and the blood capillaries will be expanded, thus blood circulation will be accelerated, the tissue regeneration ability will be strengthened, and body immunity will be improved ([0028]).
Regarding claim 7, Arai teaches SiO2. was deposited on the hard coat film of each plastic lens through vacuum evaporation to be a first layer. With that, ZrO2 was deposited thereon, and then SiO2 was thereon to form a second layer of SiO2 and ZrO2. Further, ZrO2 was deposited thereon to be a third layer; and finally SiO2 was thereon to complete a multi-layered antireflection film on the hard coat film for example ([0069]).
Regarding claim 8, Arai teaches SiO2. was deposited on the hard coat film of each plastic lens through vacuum evaporation to be a first layer (as admitted by Applicant SiO2 is the first refractive index thin film, therefore it has refractive index of the first refractive index thin film layer lies between 1.46 and 1.98). With that, ZrO2 was deposited thereon (as admitted by Applicant ZrO2 is the second refractive index thin film, therefore, and the refractive index of the second refractive index thin film layer 5 lies between 2.15 and 2.76, and then SiO2 was thereon to form a second layer of SiO2 and ZrO2. Further, ZrO2 was deposited thereon to be a third layer; and finally SiO2 was thereon to complete a multi-layered antireflection film on the hard coat film for example ([0069]).
Regarding claim 9, Arai teaches SiO2. was deposited on the hard coat film of each plastic lens through vacuum evaporation to be a first layer. With that, ZrO2 was deposited thereon, and then SiO2 was thereon to form a second layer of SiO2 and ZrO2. Further, ZrO2 was deposited thereon to be a third layer; and finally SiO2 was thereon to complete a multi-layered antireflection film on the hard coat film for example ([0069]).
Regarding claim 11, Arai teaches a method of produce a lens as disclosed above.   Arai does not teach wherein before evaporation depositing the first refractive index thin film layer and the second refractive index thin film layer on the hardened layer, the evaporation depositing target material and the first far-infrared radiation source are placed together in the operating space and heated at a temperature between 40 and 115°C; the heating time is between 1 and 3 hours, enabling the target material to receive the far infrared rays.  However, an analogous art, Yang teaches a coating to a substrate comprising the heat energy of the far-infrared ray may be transferred deep into a subcutaneous part, enabling the lens to receive far-infrared rays, so that the underlayer temperature will rise, and the blood capillaries will be expanded, thus blood circulation will be accelerated, the tissue regeneration ability will be strengthened, and body immunity will be improved ([0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a far-infrared rays to the lens to the method of coating in Arai, because Yang disclosed the use of far-infrared ray may be transferred deep into a subcutaneous part, so that the underlayer temperature will rise, and the blood capillaries will be expanded, thus blood circulation will be accelerated, the tissue regeneration ability will be strengthened, and body immunity will be improved ([0028]). Arai in view of Yang do not explicitly teach carrying out heating at a temperature between 40 and 115°C; the heating time is between 1 and 3 hours. However, Arai recognizes the heating temperature is adjusted by changing the heating duration, and the heating duration is adjusted by changing the heating temperature ([0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the heating temperature and duration to yield a desired lens with an antireflection film which have the advantages of good adhesion of the antireflection film to any type of hard coat film that underlies it and good abrasion resistance and provides a plastic lens with an antireflection film (abstract). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding claim 12, Arai in view of Yang teaches a method a disclosed above.  Arai in view of Yang do not explicitly teach wherein the weight proportion of the far-infrared material or the far-infrared composite material in the hardening liquid lies between 1% and 5%.  However, it recognizes the content of far-infrared material is adjusted by changing the desired of the product utility (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the heating temperature and duration to yield a desired lens with an antireflection film which have the advantages of good adhesion of the antireflection film to any type of hard coat film that underlies it and good abrasion resistance and provides a plastic lens with an antireflection film (abstract). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  In addition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding claim 13, Arai teaches a method as disclosed above.  Arai does not explicitly teach wherein the weight proportion of the zinc oxide (ZnO) in the far-infrared composite material lies between 20% and 40%.  However, an analogous art, Yang teaches a coating to a substrate comprising the heat energy of the far-infrared ray may be transferred deep into a subcutaneous part, enabling the lens to receive far-infrared rays, so that the underlayer temperature will rise, and the blood capillaries will be expanded, thus blood circulation will be accelerated, the tissue regeneration ability will be strengthened, and body immunity will be improved, wherein the far-infrared comprising aluminum oxide and zinc oxide as composite material for example, the amount of zinc oxide is 40wt% for example ([0028], [0040], [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a far-infrared rays to the lens to the method of coating in Arai, because Yang disclosed the use of far-infrared material and it composite that emit far-infrared rays may be transferred deep into a subcutaneous part, so that the underlayer temperature will rise, and the blood capillaries will be expanded, thus blood circulation will be accelerated, the tissue regeneration ability will be strengthened, and body immunity will be improved ([0028], [0040]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US2006/0003094 A1) in view of Yang et al. (US 2017/0023706 A1) as applied to claim 1-9 and 11-13, and further in view of Ogo (US 2019/0219842 A1).
Regarding claim 10, Arai in view of Yang teach a method as disclosed above.  Arai in view of Yang do not explicitly teach wherein an indium tin oxide thin film layer is further evaporation deposited between the first refractive index thin film layer and the second refractive index thin film layer.  However, an analogous art, Ogo teaches a coating to a lens comprising applying an indium tin oxide coating (conducted oxide) among the multilayers to the lens by vapor deposition to prevent the lens from being electrically charged and also to prevent dust and dirt from adhering thereto ([0091]-[0093]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an indium tin oxide coating among the first refractive film layer and the second refractive film layer to the method of coating in Arai, because Ogo disclosed the use of an indium tin oxide coating to the lens to prevent the lens from being electrically charged and also to prevent dust and dirt from adhering thereto ([0093]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717